DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior Art
	US2018/0351148 (“D1”)
Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D1, and in the alternative, under 35 U.S.C. 103 as being unpatentable over D1.

	Regarding Claim 1, D1 discloses a sulfide-based solid electrolyte (abstract, ¶ [0017]-[0020]) represented by Chemical Formula 1 
    PNG
    media_image1.png
    29
    122
    media_image1.png
    Greyscale
 (¶ [0017]) which anticipates claimed Formula 1 Li6-2XMeXPS5Ha, wherein Me is an alkaline earth metal 
	Formula 1 of D1 anticipates claimed Formula 1 because embodiments within the claimed range are clearly within the scope of D1 Formula 1 Li8-22M0.1-3P0.1-3S7-20X0-8.
Alternatively, one of ordinary skill before the effective filing date of the claimed invention would have found it obvious to have selected values within the claimed range from Formula 1 of D1 and the motivation for doing so would have been to select a workable range of Li, M, P, S, and X content from the expressly taught range of possible compositions for the disclosed argyrodite solid electrolyte compound in order to provide an electrolyte consistent with the disclosure of D1. The range of Chemical Formula 1 subscripts taught by D1 encompasses those claimed and in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
	Regarding Claim 6, D1 further discloses a method of manufacturing a sulfide-based solid electrolyte, the method comprising: preparing a mixture of lithium sulfide (¶ [00114]-[0117], Li2S), phosphorus pentasulfide (¶ [00114]-[0117], P2S5), and a compound selected from a group consisting of a halogen compound ((¶ [00114]-[0117], LiCl for example), an alkaline earth metal compound ((¶ [00114]-[0117], metal sulfide MS where M may be Mg), and a combination thereof; pulverizing the mixture to yield a pulverized mixture (¶ [0122] “In some embodiments, the mixture of precursors may be ground in a ball mill prior to and/or during heating”); and thermally treating the 
	Regarding Claim 2, D1 further discloses the sulfide-based solid electrolyte of claim 1, wherein the sulfide-based solid electrolyte comprises a crystalline phase having an argyrodite-based crystalline structure (¶ [0017]).
	Regarding Claim 3, D1 further discloses the sulfide-based solid electrolyte of claim 1, wherein Me is an alkaline earth metal element selected from a group consisting of Ca, Mg, and a combination thereof (¶ [0017], M of formula 1 may comprise Mg, see also Claims 1 and 9).
	Regarding Claim 4, D1 further discloses the sulfide-based solid electrolyte of claim 1, wherein the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof (¶ [0017] and ¶ [0025] wherein X may be Cl or Br).
	Regarding Claim 5, D1 further discloses an all-solid-state battery comprising: a positive electrode; a negative electrode; and a solid electrolyte layer disposed between the positive electrode and the negative electrode, wherein at least one of the positive electrode, the negative electrode, and the solid electrolyte layer comprises the sulfide-based solid electrolyte of claim 1 (Fig. 1E, solid electrolyte 42 sandwiched between anode and cathode 20 and 22, see also ¶ [0047]).
	Regarding Claim 7, D1 further discloses the method of claim 6, wherein the sulfide-based solid electrolyte is represented by Chemical Formula 1 below.
	Li6-2XMeXPS5Ha wherein Me is an alkaline earth metal element, Ha is a halogen element, and 0<X≤0.5 (each as discussed above with respect to Claim 1).
Claim 8, D1 further discloses the method of claim 6, wherein the halogen compound is LiHa, and the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof.
	Regarding Claim 9, D1 further discloses the method of claim 6, wherein the alkaline earth metal compound is MeHa2 or MeS (as discussed above with respect to Claim 6), the Me is an alkaline earth metal element selected from a group consisting of Ca, Mg, and a combination thereof (¶ [0017], M of formula 1 may comprise Mg, see also Claims 1 and 9), and the Ha is a halogen element selected from a group consisting of Cl, Br, and a combination thereof (LiCl for example as discussed above with respect to Claim 6).
	Regarding Claim 10, D1 further discloses the method of claim 6, wherein the sulfide-based solid electrolyte comprises a crystalline phase having an argyrodite-based crystalline structure (¶ [0017]).
	Regarding Claim 11, D1 further discloses the method of claim 6, wherein thermally treating is performed at 400 to 600 C for 3 to 24 hours (¶ [0122] heat treating the mixture of precursors after milling at temperature between 500-1200°C for 3-24 hours anticipates the claimed temperature range, and time of heat treatment range with sufficient specificity).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCAS J O'DONNELL whose telephone number is (571)270-7704. The examiner can normally be reached Monday through Friday between 8:00 AM and 4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LUCAS J. O'DONNELL
Primary Examiner
Art Unit 1729



/LUCAS J. O'DONNELL/Primary Examiner, Art Unit 1729